DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
1.	The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

EXAMINER'S AMENDMENT
2.	An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.

Authorization for this examiner’s amendment was given in an interview with Mr. Ari Pramudji (Reg. No. 45022) on 03/24/2021. See the interview summary filed with the Notice of Allowance of 3/29/2021.

The application has been amended as follows: 
In claim 1, line 7, change “a path of the wellbore” to --a path of the wellbore in a drilling process--.
In claim 1, line 11, change “convergence” to --convergence of the error estimates--.
In claim 5, line 2, change “noise factor” to --noise factor,--.
In claim 6
In claim 8, line 8, change “a path of the wellbore” to --a path of the wellbore in a drilling process--.
In claim 9, line 2, change “dip angle” to --dip angel,--.
In claim 11, line 8, change “a path of the wellbore” to --a path of the wellbore in a drilling process--.
In claim 12, line 8, change “a path of the wellbore” to --a path of the wellbore in a drilling process--.
In claim 12, line 10, indent the line to be aligned with line 9.
In claim 15, line 8, change “a path of the wellbore” to --a path of the wellbore in a drilling process--.
In claim 15, line 10, indent the line to be aligned with line 9.
In claim 16, line 8, change “a path of the wellbore” to --a path of the wellbore in a drilling process--.
In claim 19, line 8, change “a path of the wellbore” to --a path of the wellbore in a drilling process--.
In claim 19, line 12, change “convergence” to --convergence of the error estimates--.
In claim 19, line 17, change “convergence” to --convergence of the error estimates--.
In claim 20, line 6, delete “ and” in the end.
In claim 20, line 11, change “convergence” to --convergence of the error estimates--.

Reasons for Allowance
3.	Claims 1-17, 19 and 20 are allowed.

4.	The following is an examiner’s statement of reasons for allowance: 
Regarding claims 1-7 and 17, the closest prior art of record fails to teach the features of claim 1: “using the magnetic-only survey data to control the path of the wellbore for a remainder of the drilling process upon convergence of the error estimates,” in combination with the rest of the claim limitations as claimed and defined by the Applicant.

Regarding claims 8-10, the closest prior art of record fails to teach the features of claim 8: “wherein the Earth's field correction data is determined from the error estimates and the plurality of parameters,” in combination with the rest of the claim limitations as claimed and defined by the Applicant.

Regarding claims 12-14, the closest prior art of record fails to teach the features of claim 12: “wherein the error estimates are used to provide corrections to a local geomagnetic model,” in combination with the rest of the claim limitations as claimed and defined by the Applicant.

Regarding claim 11, the closest prior art of record fails to teach the features: “wherein the convergence of the error estimates is determined by monitoring a covariance of the error estimates and a magnitude of a difference between magnetometer measurements and magnetometer measurement estimates until the covariance and the magnitude reduce to predefined levels,” in combination with the rest of the claim limitations as claimed and defined by the Applicant.

Regarding claim 15, the closest prior art of record fails to teach the features: “wherein the statistical estimation process is a least squares estimation process or a Kalman filter process,” in combination with the rest of the claim limitations as claimed and defined by the Applicant.

Regarding claim 16, the closest prior art of record fails to teach the features: “using the corrected magnetic survey data to control the path of the wellbore prior to convergence of the error estimates; and using the magnetic-only survey data to control the path of the wellbore upon convergence of the error estimates,” in combination with the rest of the claim limitations as claimed and defined by the Applicant.

Regarding claim 19, the closest prior art of record fails to teach the features: “deactivating a processing of the gyroscopic measurement data to form the error estimates upon convergence of the error estimates; periodically reactivating the processing of the gyroscopic measurement data to determine an accuracy of the magnetic-only survey data; and determining, based on the accuracy, whether to continue using the magnetic-only survey data to control the path of the wellbore or provide new corrected magnetic survey data until convergence of the error estimates re-occurs,” in combination with the rest of the claim limitations as claimed and defined by the Applicant.

Regarding claim 20, the closest prior art of record fails to teach the features: “using the magnetic-only survey data to modify the drilling trajectory upon convergence of the error estimates,” in combination with the rest of the claim limitations as claimed and defined by the Applicant.

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JOHN C KUAN whose telephone number is (571)270-7066.  The examiner can normally be reached on M-F: 9:00AM-5:30PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Andrew Schechter can be reached on (571)272-2302.  The fax phone 
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/JOHN C KUAN/Primary Examiner, Art Unit 2857